Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/21 has been entered. 
Claims 1-3 and 5-10 are being prosecuted. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-3 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,857,372 in view of Lukkarinen .
However, Patent ‘372 further differs from the instant invention in failing to teach generating and displaying a warning on the display of the mobile device indicating the misalignment. 
Sjodahl teaches a mold misalignment sensing device and a display device for warning an operator of any misalignments along a foundry production line (see Fig. 6 and Col. 2, lines 48-51). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a warning of a misalignment, as taught by Sjodahl, on the display of the mobile device of Patent ‘372 because the mobile device of Patent ‘372 detects misalignments of a testing device with the outlined area on a viewing screen of the mobile device and a warning message would provide a notification of such a misalignment.  A person of ordinary skill in the art reasonably would have expected success because both Sjodahl and Patent ‘372 teach detection of misaligned elements. 

Claims 1-3 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,857,373 in view of Lukkarinen et al (WO 2015/022318 A1), Gaudin et al (FR3010188A1), St. Pierre et al (US 20150330985), Burg et al (U.S. 2015/0308961 Al), Myers et al (WO 2014/080212 A2), .
However, Patent ‘373 further differs from the instant invention in failing to teach generating and displaying a warning on the display of the mobile device indicating the misalignment. 
Sjodahl teaches a mold misalignment sensing device and a display device for warning an operator of any misalignments along a foundry production line (see Fig. 6 and Col. 2, lines 48-51). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a warning of a misalignment, as taught by Sjodahl, on the display of the mobile device of Patent ‘373 because the mobile device of Patent ‘373 detects misalignments of a testing device with the outlined area on a viewing screen of the mobile device and a warning message would provide a notification of such a misalignment.  A person of ordinary skill in the art reasonably would have expected success because both Sjodahl and Patent ‘373 teach detection of misaligned elements. 

6.	Claims 1-3 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable claims 2-11 of copending Application No. 16/137,076 in view of Lukkarinen, Gaudin, St. Pierre, Burg, Myers, Ozcan, and Mott for the reasons of record in the final rejection dated 6/1/21. 

Response to Arguments
7.	The 103 and non-statutory double patenting rejections not maintained from the final rejection dated 6/1/21 were withdrawn in view of the new limitations added to claim 1. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



3/23/2022